Citation Nr: 1008057	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-28 684 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left hip disorder, 
including traumatic arthritis.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from November 1984 
until retiring in November 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from 
July and December 2006 rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2008, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.


FINDING OF FACT

The Veteran has not established that he has a current left 
hip disability, including traumatic arthritis, so no present 
disability to relate to his military service.


CONCLUSION OF LAW

A left hip disability, including traumatic arthritis, was not 
incurred in or aggravated by the Veteran's military service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran with his claim 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

With respect to the notice provisions, proper notice from VA 
must inform the Veteran of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
his claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide. See 38 
C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  These VCAA notice requirements apply to 
all five elements of his service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since 
overturned on other grounds in Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.), the Court held that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication 
will not be affected because:  (1) the defect was cured by 
actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F. 3d at 889. Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in December 2005 and May 2006, so prior to 
initially adjudicating his claim in July 2006, the preferred 
sequence.  The letters informed him of the evidence required 
to substantiate his claim, as well as apprised him of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  He also was notified of the potential downstream 
disability-rating and effective-date elements if his claim is 
ultimately granted, as required by Dingess, supra.  So he has 
received all required VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO obtained all service and 
post-service VA and private treatment and evaluation records 
he indentified as pertinent to his claim.  This included 
having him undergo a VA compensation examination in April 
2006 and obtaining an addendum to that evaluation in July 
2006 to assist in determining whether he has a left hip 
disability and, if so, its potential relationship to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.



Service Connection

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there 
generally must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., etiological link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996). 

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



The Veteran's service treatment records (STR's) show that, in 
February 2001, he was seen for a hematoma on his anterior 
thigh, sustained when he ran into a car door.  In May 2001, 
it was reported that he had pain on internal rotation of his 
left hip, although no gross osseous, joint, or soft tissue 
abnormalities were observed.  In June 2001, it was reported 
that he had pain in his left leg and hip joint.  An MRI of 
his hip showed no abnormalities.  He retired from the 
military in November 2005.

At a VA compensation examination several months later, in 
April 2006, the Veteran recounted that injury to his left 
thigh during service.  He reportedly had no knowledge of hip 
damage, but he had general aching in this area nonetheless.  
Objective physical examination revealed limitation of motion 
of his left hip with pain on motion.  A review of the June 
2001 MRI of his left hip did not disclose any indications of 
avascular necrosis; instead, it was reiterated that his hips 
reportedly had an unremarkable appearance and essentially 
normal examination at that time.  This VA compensation 
examiner further indicated that an MRI of the left hip 
was not ordered in connection with his then current 
evaluation of the Veteran because it was outside the scope of 
that examination.  He diagnosed traumatic arthritis of the 
left hip.

In July 2006, another VA compensation physician was asked to 
submit additional medical comment concerning the nature and 
etiology of the Veteran's claimed left hip disorder.  In her 
addendum statement, this VA examiner indicated that 
X-rays of both hips were obtained and were normal, also 
reiterating that the earlier June 2001 MRI of the hips was as 
well.  She said the Veteran had clinical findings suggestive 
of traumatic arthritis, but that this was not confirmed by 
objective 
X-rays.



The first and indeed perhaps most fundamental requirement for 
any 
service-connection claim is that there must be competent 
evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there can be no 
valid claim).  And although there are indications the Veteran 
had complaints of left hip pain while in service, and during 
the years since, including when initially examined by VA for 
compensation purposes in April 2006, mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Moreover, although the April 2006 VA compensation examiner 
made what amounts to a provisional diagnosis of traumatic 
arthritis of the left hip, within the one-year presumptive 
period following the Veteran's retirement from the military 
in November 2005, this VA examiner also readily acknowledged 
that an MRI scan taken earlier during service, in 2001, had 
been essentially negative.  And the other VA compensation 
examiner that provided medical comment in this case, in the 
supplemental July 2006 report, reaffirmed this and indicated 
additionally that then current X-rays of the Veteran's left 
hip were obtained and also were negative - including for 
signs of traumatic arthritis.  This is critically fatal to 
the Veteran's claim because arthritis must be confirmed, 
established or substantiated by X-ray findings, that is, in 
addition to objective findings such as swelling or 
satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.



The Veteran, therefore, has not established that he has a 
current left hip disability, including traumatic arthritis, 
to account for his subjective complaints of pain, etc.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability); see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when 
the claimant has disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
the claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).

Here, though, since there is no current underlying diagnosis 
to account for the Veteran's complaints of left hip pain, 
there is no consequent present disability to causally relate 
to his military service.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Further concerning this, the Veteran is only competent to 
comment on symptoms he may have personally experienced within 
his five senses, such as the pain mentioned, but not the 
cause of this pain, including especially in terms of whether 
it is due to underlying disability attributable to his 
military service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).



Without this required medical evidence of a current left hip 
disability, service connection cannot be granted because the 
preponderance of the evidence is against the claim, in turn 
meaning the benefit of the doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).


ORDER

Service connection for left hip disability, including 
traumatic arthritis, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


